Conviction is for theft of a hog; punishment being two years in the penitentiary.
There seems to be no doubt of appellant's guilt. His confession in connection with other evidence in the record establishes that fact.
It appears from bill number one that the district clerk had testified that an indictment was pending against appellant in another case in the district court. Appellant asked the witness if "only one confession had been filed in court." Objection to this question was sustained. Such ruling is made the basis of complaint. The bill is too meager to predicate upon it a holding that error was committed. We must presume that the court ruled correctly unless the bill complaining thereof is sufficiently full to manifest error. The bill fails to do this. We gather from appellant's brief he was contending that in view of his request for suspended sentence and the district clerk's testimony about another indictment, appellant had the right to show that it was carved out of the same transaction upon which the present prosecution was pending, and that to show only one confession had been made by appellant would tend to establish such claim. We cannot look to the brief to supplement the bill. The jury had information that only one confession had been made by appellant through the testimony of the county attorney to whom the confession was made.
The only other bill of exception shows no error.
The judgment is affirmed.
Affirmed. *Page 315 
                    ON MOTION FOR REHEARING.